DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	In the previous action, claims 2-5 were rejected under 112.  The examiner thanks the applicant for amending the claims and thus withdraws the 112 rejection.  
Examiner’s Amendment 
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.	Authorization for this examiner’s amendment was given in an interview with Brandon Stallman on 10/8/2021. 
5.	The application has been amended as follows:
Claim 1: (Currently Amended): A device for masking the inner periphery of a disc of a turbine engine, comprising: a lower element along a longitudinal axis; an upper element along the longitudinal axis; an elastic annular seal along the longitudinal axis, the lower element, the upper element and the elastic annular seal being coaxial, the elastic annular seal being arranged longitudinally between the lower element and the upper element, the elastic annular seal comprising: a lower annular part bearing radially and internally against the lower element; and an upper annular part bearing radially and internally against the upper element, the lower annular part and the upper annular part being connected to one another by an annular central part forming a return element, the elastic annular seal being further configured to bear longitudinally, radially, and externally against each longitudinal end of the inner periphery of the disc to mask the inner periphery; and a clamping system configured to clamp the seal between ; wherein the upper element is in the form of a circular plate provided with first orifices for cleaning product to circulate, and with guiding elements for securing the upper element on the lower element, wherein the lower element is in the form of a circular plate provided with second orifices for cleaning product to circulate, and with reception elements for securing the upper element in the lower element, and wherein the first orifices of the upper element and said second orifices of the lower element are arranged face to face, and said guiding elements are introduced in said reception elements.
Claims 11-13, 15, 17, and 19: (Cancelled) 
Claim 16: (Currently Amended) The device according to Claim 1, wherein said guiding elements are in the form of cylindrical rods. 
Claim 18: (Currently Amended) The device according to Claim 1, wherein said reception elements are cylindrical through-orifices.    
Reasons for Allowance
6.	Claims 1-10, 14, 16, 18, and 20-27 are allowed.  
7.	The following is an examiner’s statement of reasons for allowance:  
8.	The closest prior art of record is Tibbetts et al. (PG Pub U.S 2018/0355751), Tashiro et al. (PG Pub U.S 2014/0241858) and Yano et al. (U.S Patent 4,820,118).  
9.	Tibbetts teaches a device for masking the inner periphery of a disc of a turbine engine, comprising: a lower element along a longitudinal axis; an upper element along the longitudinal axis; a seal along the longitudinal axis, and coaxial to upper element and lower element and being arranged longitudinally between lower element and upper element.   
10.	Tibbetts fails to teach wherein the upper element is in the form of a circular plate provided with first orifices for cleaning product to circulate, and with guiding elements for securing the upper element on the lower element, wherein the lower element is in the form of a circular plate provided with second orifices for cleaning product to circulate, and with reception elements for securing the upper element in the lower element, and wherein the first orifices of 
11.	Tashiro teaches a sealing mechanism for turbine systems wherein it is an elastic annular seal comprising a lower annular part and an upper annular part, both parts being connected to one another by an annular central part forming a return element. 
12.	Tashiro fails to teach wherein the upper element is in the form of a circular plate provided with first orifices for cleaning product to circulate, and with guiding elements for securing the upper element on the lower element, wherein the lower element is in the form of a circular plate provided with second orifices for cleaning product to circulate, and with reception elements for securing the upper element in the lower element, and wherein the first orifices of the upper element and said second orifices of the lower element are arranged face to face, and said guiding elements are introduced in said reception elements.
13.	Yano teaches a turbine system wherein it is well known for to use a clamping system to clamp a plate to a housing. 
14.	Yano fails to teach wherein the upper element is in the form of a circular plate provided with first orifices for cleaning product to circulate, and with guiding elements for securing the upper element on the lower element, wherein the lower element is in the form of a circular plate provided with second orifices for cleaning product to circulate, and with reception elements for securing the upper element in the lower element, and wherein the first orifices of the upper element and said second orifices of the lower element are arranged face to face, and said guiding elements are introduced in said reception elements.  
15.	Thus, the prior art of record, individually and in combination, does not fairly teach or suggest wherein the upper element is in the form of a circular plate provided with first orifices for cleaning product to circulate, and with guiding elements for securing the upper element on the lower element, wherein the lower element is in the form of a circular plate provided with second orifices for cleaning product to circulate, and with reception elements for securing the upper 

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714